Citation Nr: 1520298	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO. 13-18 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, which included service in Vietnam.  He died in August 1998.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1. The Veteran died in August 1998; the death certificate lists the cause of death as chronic myelogenous leukemia.

2. At the time of the Veteran's death, he was not service-connected for leukemia. 

3. The evidence is at least in equipoise as to whether the chronic myelogenous leukemia that caused the Veteran's death was incurred in or aggravated by service exposure to Agent Orange (AO).


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the decision below the Board has granted service connection for the cause of the Veteran's death.  As this constitutes a full grant of the benefit sought on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.
The appellant is seeking service connection for the cause of the Veteran's death, as she believes that his exposure to herbicides in Vietnam materially contributed to his death from chronic myelogenous leukemia.

Service connection may be granted for disability or death resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a 
service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4). 

The Veteran's Department of Defense Form 214 indicates that he had service in the Republic of Vietnam; on that basis, exposure to herbicides is conceded.  38 U.S.C.A. § 1116(f).  VA regulations also provide that, if a Veteran were exposed to an herbicide agent during active service, presumptive service connection may be warranted for certain diseases.  38 C.F.R. §§ 3.307, 3.309 (2014); see also 78 Fed. Reg. 21,258 (May 7, 2009); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Although chronic myelogenous leukemia is not included among the list of diseases in 38 C.F.R. §§ 3.307 and 38 C.F.R. 3.309 for which service connection is available on a presumptive basis, an appellant is not precluded from establishing service connection for a disease as due to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999); see also Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2 , 725, 2,727-29 (1984); Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

According to the Veteran's death certificate, he died in August 1998 from chronic myelogenous leukemia.  At the time of the Veteran's death, he was not service-connected for any disabilities.

The Veteran's service treatment records do not contain any complaints or findings indicative of leukemia, including on separation medical evaluation in April 1967.

The appellant has submitted two private nexus opinions to support her argument.  A January 2011 private opinion concludes that the Veteran's chronic myelogenous leukemia was as likely as not caused by his exposure to herbicides while serving in Vietnam.  In support of his conclusion the examiner noted that chronic myelogenous leukemia is known to result from exposure to toxic chemicals, solvents, and radiation.  A December 2012 private opinion addresses the relationship between chronic myelogenous leukemia and hairy cell leukemia, which is currently listed as a presumptive disease associated with herbicide exposure under 38 C.F.R. § 3.309.  The opinion states that:

"The differentiation between malignancies and more specifically between the different chronic leukemias is often difficult and based upon superficial assessments such as morphology and expression of specific cell-surface markers.  More recent evidence has suggested that malignancies are better characterized by their genetic profile and similarities between very different malignancies by morphology have been established.  Furthermore, in hematologic malignancies, a hypothesis with growing support has suggested that these malignancies have a common element, the stem cell hypothesis.  This would support a common element between such malignancies like chronic myelogenous leukemia and hairy cell leukemia."

After review of the record, the Board finds that the evidence is at least in equipoise with regard to the likely cause of the Veteran's chronic myelogenous leukemia.  Taken together, the two private medical opinions reflect that the Veteran's leukemia was at least as likely as not caused by exposure to AO.  The opinions are supported by the knowledge that exposure to toxins may cause myelogenous leukemia as well as common similarities between hairy cell leukemia, which is presumed to be caused by herbicide exposure, and myelogenous leukemia.  There are no negative medical opinions of record.  Further, the record is negative for other possible causes for his myelogenous leukemia.  The Veteran's wife has asserted that he worked as a carpenter following service.  The Board finds it unlikely that the Veteran was exposed to any toxins as a carpenter.  Therefore, having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence reasonably shows that service exposure to herbicides in Vietnam contributed substantially or materially to the cause of the Veteran's death from myelogenous leukemia. 

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.






ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


